Citation Nr: 0122365	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  96-29 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran's fatal injuries sustained on September 
[redacted], 1994, were incurred in the line of duty.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant, T. R. D. and B. G.

ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 until his 
death on September [redacted], 1994.  The appellant is his surviving 
spouse.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in March 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, for additional development.  Following the 
requested development, the RO continued its denial of 
entitlement to dependency and indemnity compensation on the 
basis that the fatal injuries sustained by the veteran while 
serving on active duty were not incurred in the line of duty.  

The appellant and her witnesses offered testimony before the 
undersigned Board member in February 1998 and May 2001.  
Transcripts of those hearings are of record.  The matter is 
now before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran died on September [redacted], 1994, while on active 
duty as a result of injuries sustained in a motor vehicle 
accident on that date.  

3.  The veteran operated his motor vehicle on September [redacted], 
1994, after consuming alcoholic beverages; his blood alcohol 
level was later determined to be 0.21 percent, and he was 
legally intoxicated at the time of the accident.  

4.  The veteran's operation of his motor vehicle while in an 
intoxicated state was the proximate cause of the accident 
that caused his death.  

5.  The veteran deliberately and intentionally operated his 
motor vehicle on September [redacted], 1994, with knowledge of, or 
wanton and reckless disregard for the probable consequences 
of his actions.  


CONCLUSION OF LAW

The veteran's fatal injuries sustained on September [redacted], 1994, 
were the result of his own willful misconduct, and his death 
was not incurred in the line of duty.  38 U.S.C.A. § 105 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 3.1, 3.102, 
3.301 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record shows that shortly before 10 p.m. on 
September [redacted], 1994, the veteran was involved in a motor 
vehicle accident while he was traveling westbound in the 
eastbound lanes of [redacted] ([redacted]) - about 
7/10's of a mile east of [redacted] - in Suffolk, 
Virginia.  The veteran was driving a 1986 Ford 4-door sedan 
with no apparent mechanical defects when he collided head-on 
with a 1994 Hyundai 2-door sedan, which was pushed back seven 
feet after impact.  He died instantly from massive brain 
injury due to a fracture of the base of his skull.  An 
autopsy was not performed.  There were no passengers in 
either vehicle.  

The Police Accident Report indicates that [redacted] consisted 
of marked traffic lanes and that the road was straight, level 
and dry.  There were no roadway defects.  The locality was 
open country.  The weather was cloudy, it was dark, and the 
highway was not lighted.  Each vehicle was traveling at the 
speed limit of 55 miles per hour.  The veteran was wearing 
his seat belt, both lap and shoulder harnesses.  It appears 
that neither driver attempted to avoid the collision; no skid 
marks were reported.  The veteran's driving vision was not 
obscured, but the vision of the other driver was obscured by 
moving vehicles.  The accident scene was about 45 to 60 
minutes from the Norfolk Naval Base.  Traffic warning signs 
marked "ONE WAY," "DO NOT ENTER," and "WRONG WAY" were 
in place at the three possible turnarounds for the eastbound 
lanes of Route 58.  

The Medical Examiner's report indicates that in addition to 
the fatal skull fracture, the veteran sustained a crush 
injury of the chest with many broken ribs and probably 
ruptured his kidneys and spleen.  The toxicology samples sent 
for analysis included a urine sample that was reported to be 
bloody.  

An October 1994 report prepared by a toxicologist with the 
Forensic Science Division of the State of Virginia indicates 
that the veteran's blood alcohol level was 0.21 percent, 
based on a blood sample obtained following the veteran's 
death in the motor vehicle accident.  The toxicology report 
also shows that a urine sample reflected 0.27 percent ethanol 
by weight by volume in the veteran's case.  

The Police Accident Report makes no reference to what part 
intoxication may have played in the veteran's fatal accident.  
A report of a Navy Department investigation into the 
circumstances surrounding the veteran's death refers to the 
results of the toxicology report and enters a finding that 
the veteran was intoxicated at the time of his death in a 
motor vehicle accident.  The finding that the veteran was 
intoxicated at the time of his death rested, at least in 
part, on the level of blood alcohol found by laboratory 
testing.  

Under Virginia Code § 18.2-266, as in effect at the time of 
the accident, it was unlawful for any person to drive or 
operate any motor vehicle while such person had a blood 
alcohol concentration deemed 0.10 percent or more by weight 
by volume.  It is settled that the Board may consider state 
law in determining whether the veteran engaged in willful 
misconduct that would preclude the grant of VA disability 
benefits for injuries received in a motor vehicle accident 
that was allegedly caused by the veteran's intoxication.  See 
Yeoman v. West, 140 F.3d 1443, 1447 (Fed. Cir. 1998).  

The Navy investigation found that the veteran, an Aviation 
Machinist's Mate Chief (ADC), was reported to have been 
drinking "unknown contents" from a soda can and a plastic 
mug during a ship's softball game from about 5 p.m. to 6:30 
p.m. on the day of the accident.  After the game, the veteran 
went to the Chief Petty Officers (CPO) Club located on the 
Naval Base in Norfolk, Virginia, where he was observed 
drinking scotch and water as well as glasses of water.  He 
was thought to be intoxicated by several of the members in 
his party.  He showed an intent to return to his ship.  At 
about 8:30 p.m., it was determined that another chief petty 
officer would drive the veteran home, but the veteran ran 
from him.  Although he gave chase, he was unable to catch the 
veteran and proceeded home on his own.  The Navy 
investigation found that the fatal motor vehicle accident was 
"caused by [the veteran's] vehicle traveling westbound in 
the eastbound lanes of Route 58."  The investigating officer 
was of the opinion that it could not be accurately determined 
whether the veteran consumed alcoholic beverages at the 
softball game.  He was also of the opinion that the veteran 
attempted to return to his ship in Portsmouth, Virginia, but 
because of his intoxicated state became spatially disoriented 
and drove beyond the ship and out to Suffolk.  The 
investigating officer said that this would correspond with 
the veteran's approximate time of departure from the CPO Club 
and the time and location of the accident.  

An administrative decision entered by the RO in July 1995 
found that the fatal injuries that the veteran sustained in 
the motor vehicle accident of September [redacted], 1994, were not 
incurred in the line of duty.  It was found that voluntary 
intoxication was the proximate cause of the fatal accident 
and that the veteran's blood alcohol content was at a level 
consistent with intoxication.  The RO indicated that its 
administrative decision was based upon a review of a Navy 
Department investigation report, a police report, and a 
toxicologist's report.  

Analysis

Pursuant to 38 U.S.C.A. § 1310 (West 1991), dependency and 
indemnity compensation is paid to a surviving spouse of a 
qualifying veteran who died from a service-connected 
disability.  See Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  
Under 38 U.S.C.A. § 105(a), there is a presumption that an 
injury incurred during active military, naval, or air service 
was incurred in the line of duty unless the injury was a 
result of the person's own willful misconduct.  A finding of 
"willful misconduct" negates the "line of duty" 
presumption.  

[I]n all cases[,] section 105 establishes 
a presumption in favor of a finding of 
line of duty.  If the [Board] finds that 
an exception does apply (in this case, 
willful misconduct), and denies the claim 
solely on the basis of such exception, 
the Board must establish that denial of 
the claim is justified by a preponderance 
of the evidence.  

Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  "Willful 
misconduct" is defined as "an act involving conscious 
wrongdoing or known prohibited action"; "[i]t involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences"; 
furthermore, the act "must be the proximate cause of injury, 
disease or death."  38 C.F.R. § 3.1(n)(1),(3); see Daniels 
v. Brown, 9 Vet. App. 348, 350-51 (1996).  "Proximate 
cause" is defined as "that which, in a natural continuous 
sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the result would not have 
occurred."  BLACK'S LAW DICTIONARY 1225 (6th ed. 1990); see 
also Robinette v. Brown, 8 Vet. App. 69, 78 (1995) (relying 
on BLACK'S LAW DICTIONARY definition of "evidence").  If 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered to be the result of the person's own willful 
misconduct.  See 38 C.F.R. § 3.301(c)(2).  

When this matter was previously before the Board, the 
appellant and her representative argued that a toxicologist's 
finding that the veteran's blood alcohol level was 0.21 
percent was unreliable because of mishandling of the blood 
sample obtained after the veteran's death.  They maintained 
that the blood sample was not obtained until about an hour 
after the veteran's death; that it was not properly 
refrigerated for a period of several days; and that as much 
as two weeks may have elapsed between the gathering of the 
blood sample and its subsequent analysis.  At the appellant's 
personal hearing in February 1998, a former Navy officer 
testified regarding his experience in conducting accident 
investigations.  He pointed out that he had discussed the 
toxicologist's report with his brother-in-law, an Air Force 
flight surgeon, who advised him that the veteran's blood 
sample, obtained after his death, had been permitted to 
deteriorate through improper handling.  

An August 1997 report from the Virginia Deputy Chief Medical 
Examiner was associated with the claims file at the 
appellant's hearing and indicates that the blood sample was 
drawn about one hour after the veteran's death, which 
occurred at 10:10 p.m. on September [redacted], 1994.  Tubes of blood 
and urine were sent by U.S. Mail in a cardboard sample tube 
mailer.  The samples were received and opened at the 
Tidewater District Office of the Chief Medical Examiner in 
Norfolk on October 3, 1994.  It was indicated that the 
samples were placed in a locked laboratory refrigerator on 
October 3, 1994.  They were picked up there on October 5, 
1994, by the state Division of Forensic Sciences.  Testing 
was performed by the Division of Forensic Sciences, and a 
certificate of analysis was prepared on October 11, 1994.  
The certificate of analysis was received in the Office of the 
Chief Medical Examiner on October 13, 1994.  

In a letter dated July 2, 1998, a toxicologist for the 
Division of Forensic Sciences, informed the RO that 
quantitative blood and urine ethanol tests were conducted on 
the veteran's specimens on October 5, 1994.  The tests were 
each run in duplicate, and the gas chromatography run times 
were 1:44 and 1:52 p.m. for the blood samples and 2:00 and 
2:08 p.m. for the urine samples.  

In accordance with the previous remand, the RO sought expert 
medical opinion through the Director of the VA Compensation 
and Pension Service in Washington, D.C.  In June 1999, he 
referred the matter to the VA Under Secretary for Health for 
an opinion.  An opinion dated in September 1999 was obtained 
from the Chief of a VA Pathology and Laboratory Medicine 
Service and is of record.  The physician noted that he was a 
board certified pathologist with a subspecialty certification 
in Chemical Pathology, which includes the area of toxicology.  
He said that he was also the pathologist in charge of 
toxicology testing at his institution.  He addressed the 
objections to the post-mortem alcohol testing in turn.  

To the objection that the specimen results were unreliable 
because they were obtained an hour after death, the VA 
pathologist said that this argument had no scientific merit.  
He noted that postmortem heart blood is acceptable in the 
forensic medicine community as representing circulating blood 
alcohol level at the time of death.  Moreover, urine alcohol 
level is considered to be highly stable after death and is 
not subject to the postmortem change discussed in his 
opinion.  

The VA pathologist noted that the medical literature 
indicates that ethanol can increase rapidly in blood (in the 
absence of sodium fluoride) if specimens are not 
refrigerated.  In urine, however, increases in ethanol after 
collection are usually not seen but may occur in diabetic 
patients.  Because the veteran had no history of diabetes, 
this appeared unlikely in this case.  Thus, the VA 
pathologist concluded, there is a possibility that post-
mortem blood alcohol levels increased, but it was unlikely 
that the post-mortem urine alcohol did also.  

The VA pathologist noted the allegation that there was a long 
delay between specimen arrival and specimen analysis and that 
the blood may not have been refrigerated during that time, 
thereby further compromising the specimen.  The pathologist 
observed, however, that the evidence of record showed that 
the specimen was received by the medical examiner on October 
3, 1994, and placed in a locked refrigerator.  The 
pathologist stated that temperatures of less than 5 degrees 
Centigrade prevent further production of alcohol.  He noted 
that a letter from the state toxicologist of July 2, 1998, 
showed that the specimens were tested on October 5, 1994.  
Thus, the pathologist concluded, this allegation had no 
scientific basis.  

The VA pathologist said that the crux of the flight surgeon's 
allegation rested on the possibility of post-mortem 
production of ethanol in the test tube and that several 
articles have addressed this possibility.  These articles 
state that finding alcohol in blood with negative urine or 
vitreous humor alcohol (the latter was not tested in this 
case) is consistent with post-mortem alcohol production.  In 
this case, however, blood alcohol content was lower than 
urine alcohol content, a finding inconsistent with post-
mortem production.  Moreover, the pathologist said, the 
levels present in this case were atypical for post-mortem 
production.  The pathologist stated that the highest reported 
post-mortem levels from artifactual production are generally 
only 0.10, with occasional values in the range of 0.15-0.20.  
This, along with the high urine alcohol level, made it 
virtually impossible that post-mortem production could 
explain these results.  

However, testimony in May 2001 by the appellant and by 
Lieutenant Commander (LCDR) B. G. of the Navy Judge Advocate 
General's Corps, as well as written argument and other 
evidence submitted in support of the appeal, is to the effect 
that there is reasonable doubt as to whether the veteran was 
drunk on September [redacted], 1994.  See 38 C.F.R. § 3.102.  These 
arguments focus primarily on the allegedly tainted samples of 
blood and urine resulting in the high alcohol contents and on 
the possibly deleterious side effects of a prescription drug 
that the veteran was taking at or near the time of his death.  

It is argued that the test results of the veteran's blood and 
urine samples were compromised in their collection and 
disposition.  It is claimed that no records were kept 
demonstrating that preservatives were placed in the tubes 
with the samples and that the person who performed this task 
did not remember whether he had done so.  There was no case 
number for the tests and very few recorded details; no blood 
typing was done to ensure the accuracy of the results.  
"Even more disturbing is the amount of time and lack of 
specificity involved in the testing process itself."  It is 
claimed that the samples, taken on September [redacted], were not 
received at the testing facility until October 3rd or 5th and 
that a final report was not issued until October 11, 1994.  
The specimens were unrefrigerated, and possibly without the 
necessary preservatives, for at least a week.  Thus, the 
samples had time to ferment in the test tubes, and any sugar 
the veteran consumed on September [redacted] could have been 
converted to a form that would be detected by these tests as 
alcohol.  It is thus argued that the tests were unreliable.  

However, the record reasonably demonstrates that the samples 
were received by the Chief Medical Examiner on October 3, 
1994, and placed in a locked laboratory refrigerator on 
October 3, 1994.  Although the VA pathologist in his report 
of September 17, 1999, indicated that there was some 
scientific validity to the argument that the specimen results 
were unreliable due to the delay between obtaining the blood 
sample and the time it reached the medical examiner's office, 
he stated that this depended on the way the specimens were 
handled.  The pathologist said that if specimens are 
collected in containers with sodium fluoride as a 
preservative, then they are stable for at least two weeks 
after collection.  The pathologist noted that the record did 
not disclose whether fluoride preservatives were used in this 
case.  He said that his conversation with the state 
toxicologist overseeing the testing indicated that the 
current practice was for all medical examiners to collect 
specimens this way but did not recall when the policy took 
effect or whether the medical examiner in this case had used 
fluoride-containing tubes during the relevant timeframe.  
Thus, the VA pathologist concluded, there was some 
possibility that the results could be unreliable based on the 
delay in arrival.  The pathologist added, however, that the 
information regarding the use of sodium fluoride had been 
widely known at least since the 1970's and that it was likely 
that fluoride was used for the blood specimen in this case, 
although this was not definitively known.  

In written argument dated May 11, 2001, LCDR G. claims that 
bloody urine alone was enough to make the test invalid and 
that failure to adhere to established procedures for 
collection to insure the most accurate result rendered the 
result flawed.  She contends that the fact that the urine 
alcohol content was higher than the blood alcohol content 
suggests that the urine sample was flawed.  She maintains 
that a defective test result cannot be used to validate 
another flawed test result.  She points out that the VA 
expert conceded that the alcohol content could rise if 
certain preservatives were not added to the test tubes prior 
to refrigeration.  

LCDR G. contends that the medical evidence shows that when 
blood cells are kept at room temperature, they dissipate.  
Thus, if the blood cells are not properly stored, they could 
show inaccurate results.  If the blood alcohol level was high 
because of prescribed medication, and a delay in specimen 
retrieval of blood or urine occurred, as here, the urine 
would necessarily have a high alcohol content because once 
the red blood cells dissipate, the alcohol would be absorbed 
into the urine.  She claims there is no evidence that 
preservatives were placed in the test tube prior to 
refrigeration, which occurred after at least one day.  She 
notes that the VA expert conceded that if the sample were not 
refrigerated or if a preservative were not added, the alcohol 
content could increase after collection.  LCDR G. states that 
the VA expert did not address the issue of blood in the urine 
or the effect of ANSAID on the urine or blood, nor did the VA 
expert address the potential for ANSAID to cause increased 
ethanol content in the blood.  

However, since the method of preserving blood specimens had 
been known since the 1970's, it is reasonable to assume that 
proper procedures were followed in the collection, storage 
and handling of the blood sample on the day in question.  
There is no evidence that chemical preservatives were not 
used to preserve the samples, nor is there any showing that 
the blood alcohol content would have been so abnormally 
affected as to reflect at least twice the level of legal 
intoxication in Virginia of 0.10 percent.  

Further complicating the matter is the fact that the veteran 
had recently started taking ANSAID, a new prescription drug.  
The record shows that the veteran was seen at a service 
clinic on August 15, 1994, for complaints of low back and 
neck pain.  He stated that he had hurt his back about a week 
previously.  Musculoskeletal low back pain was assessed.  The 
veteran was noted to be allergic to aspirin (ASA).  Treatment 
initially included Motrin.  When seen in the clinic four days 
later, 100 milligrams of ANSAID twice a day (BID) were 
prescribed.  Flexeril was also prescribed.  When seen in the 
clinic on August 22, 1994, he continued to complain of 
musculoskeletal low back pain, which he said was resolving.  
He was told to continue ANSAID and to return to the clinic as 
needed.  

ANSAID is the brand name of flurbiprofen tablets, a 
nonsteroidal anti-inflammatory agent that is indicated for 
the acute or long-term treatment of the symptoms of 
rheumatoid arthritis or osteoarthritis but is contraindicated 
in people in whom aspirin induces allergic-type reactions.  
PHYSICIANS' DESK REFERENCE 2579 (50th ed. 1996).  There is a 
risk of gastrointestinal ulcerations, bleeding and 
perforation of the stomach or intestine in people treated 
chronically with nonsteroidal anti-inflammatory drugs.  Id.  

It is claimed that ANSAID is known to cause stimulation of 
the nervous system that can result in insomnia, tremors, 
confusion, and dizziness - symptoms, it is claimed, that can 
be mistaken for signs of intoxication.  However, confusion - 
the most pertinent factor in this case given the veteran's 
spatial disorientation - was shown in less than one percent 
of patients in clinical trials, according to the PDR cited 
above.  Id. at 2580.  

It is claimed that although the prescription package that he 
received had no interaction warnings, research has determined 
that that anyone on flurbiprofen (ANSAID) should avoid 
alcoholic beverages because the medication "is known to 
react violently with alcohol."  However, the 1996 PDR entry 
submitted in support of this appeal shows only that those 
with a history of risk factors associated with peptic ulcer 
disease such as alcoholism are at risk of developing 
gastrointestinal ulcerations, bleeding and perforation with 
use of nonsteroidal anti-inflammatory therapy such as ANSAID.  
As indicated above, gastrointestinal bleeding is a known risk 
associated with the use of nonsteroidal anti-inflammatory 
drugs generally, which explains the warning on the veteran's 
prescription to take ANSAID with food.  The use of alcohol 
with ANSAID would seem to make one more vulnerable to 
gastrointestinal bleeding.  If in fact the veteran had 
suffered a "violent reaction" to the drug after consuming 
alcohol, that reaction likely would have been exhibited 
before he ran for his car, as he had by then been drinking 
for some time.  The absence of such a "violent reaction" 
suggests that he had not taken ANSAID on the day of the 
accident or that no such reaction accompanied the veteran's 
ingestion of alcohol in this case.  

In addition, it is maintained that ANSAID would itself alter 
the test results.  It is claimed that the drug is broken down 
and metabolized in the liver, then eliminated through the 
kidneys.  ANSAID, it is claimed, has been shown to elevate 
liver tests in 15 percent of tested patients; in one percent 
of those tested, liver tests were extremely elevated.  It is 
argued that ANSAID would render the blood and urine ethanol 
tests unreliable because the blood test monitors alcohol 
after it is processed by the liver and the urine test 
measures the alcohol traces released by the kidneys, both of 
which are affected by the medication.  However, the PDR entry 
suggesting these percentages notes only that "borderline 
elevations of one or more liver tests may occur in up to 15% 
of patients" and that "[m]eaningful (3 times the upper 
limit of normal) elevations of ALT or AST (SGOT) have been 
reported in controlled clinical trials in less than 1% of 
patients."  (Emphasis added.)  These results actually 
strongly suggest the unlikelihood of any true distortion of 
the blood alcohol content obtained in this case as a result 
of the possible ingestion of ANSAID on the day in question.  

Indeed, there is some question as to whether the veteran 
ingested ANSAID on the day of the accident.  The record 
contains what appears to be a copy of a prescription label 
showing that as of September 26, 1994, the veteran had been 
instructed to take one 100-milligram tablet of ANSAID three 
times a day as needed with food.  (The envelope apparently 
containing the medication said to "Take with Food or 
Milk.")  The label indicates that 20 ANSAID tablets were 
dispensed.  LCDR G. testified in May 2001 that the veteran 
had gotten his last 20 pills three days before the accident.  
She said that "we have the envelope with the remaining 14 
pills, showing that he was taking the pills.  It only had one 
warning on it.  The warning was take with food [or milk].''  
However, this suggests that the veteran could have taken 
three pills on September 27, three pills on September 28, and 
none on September [redacted].  When he actually took the six pills is 
unclear, but it is certainly possible that he did not feel 
that the pills were needed on September [redacted] and took none on 
that day.  If, as claimed, ANSAID has many of the same 
effects as symptoms of drunkenness, why did the veteran not 
weave or otherwise show signs of side effects from the drug 
on the night of the accident?  It is maintained that ANSAID 
interacted violently with alcohol on the night of the 
accident, yet the only real side effect demonstrated 
consistent with the appellant's theory of the case is spatial 
confusion.  However, spatial confusion is an inevitable 
consequence of alcoholic intoxication to the extent 
demonstrated by the evidence of record in this case.  

It is also contended that the veteran participated in 
Operation Desert Shield/Desert Storm, that he had Gulf War 
Syndrome, and that upon his return to the United States, he 
began to have problems with his back and with his breathing.  
However, the service medical record entries submitted by the 
appellant show that the veteran was initially seen in August 
1994 for complaints of low back and neck pain following a 
back injury a week previously.  The record contains no 
diagnosis of Gulf War Syndrome, and neither the appellant nor 
the testifying witnesses are competent to render a diagnosis 
in this case.  A lay witness is competent under the law to 
describe symptoms that she has observed or experienced, but 
she is not competent to render a diagnosis, or to offer a 
medical opinion attributing a disability to service, as this 
requires medical expertise.  See, e.g., Hasty v. West, 13 
Vet. App. 230, 233 (1999); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Any such diagnosis at this point would be an 
exercise in speculation, but service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102.  See also Davis v. West, 13 Vet. App. 
178, 185 (1999) (any medical nexus between the veteran's 
inservice radiation exposure and his fatal lung cancer years 
later was speculative at best, even where one physician 
opined that it was probable that the veteran's lung cancer 
was related to service radiation exposure); Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
(private physician's opinion that veteran's preexisting 
service-related condition may have contributed to his 
ultimate demise too speculative, standing alone, to be deemed 
new and material evidence to reopen cause of death claim); 
Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) (physician's 
opinion that "renal insufficiency may have been a 
contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Utendahl v. Derwinski, 1 Vet. 
App. 530, 531 (1991) (medical treatise submitted by appellant 
that only raises the possibility that there may be some 
relationship between service-connected sickle cell anemia and 
the veteran's fatal coronary artery disease does not show a 
direct causal relationship between the two disorders such as 
to entitle the appellant to service connection for the cause 
of the veteran's death).  

It is claimed that ANSAID was prescribed by a Navy physician 
after "many unsuccessful attempts to end these problems from 
his service in the Persian Gulf."  Although he had only 
taken ANSAID for three days prior to the accident, his spouse 
had already noticed many side effects from the drug, chiefly 
insomnia and hyperactivity.  It is claimed that at the time 
of his death, the veteran was taking the maximum dosage of 
300 milligrams a day of ANSAID.  It is contended that the 
veteran could have been overdosing on ANSAID because his 
physician had not yet had time to adjust the veteran's 
medication level to his body's condition and needs.  It is 
maintained that his body was already in a substantially 
weakened condition when ANSAID was prescribed.  It is claimed 
that an overdose of ANSAID has been known to cause elevated 
liver enzymes and to increase a person's blood ethanol 
concentration, even without the consumption of alcohol.  It 
is therefore argued that ANSAID could have been entirely 
responsible for the test results of the veteran's blood and 
urine.  It is maintained that the unexpected side effects or 
interaction of a prescription drug cannot be considered 
willful misconduct.  

The record unequivocally demonstrates, however, that the 
veteran was consuming alcohol on the night in question and 
that ANSAID had been prescribed nearly six weeks prior to the 
accident (not three days prior thereto).  It is reasonably 
inferable that an allergic reaction would not have taken six 
weeks to occur but would have occurred almost immediately 
after ingestion and that the notion that he "overdosed" on 
ANSAID is conjecture, especially since it appears that he did 
not take more than six ANSAID pills in the three days prior 
to the accident.  

It is noted that the veteran had 16 years of good service and 
had received four Good Conduct medals.  It is felt unlikely 
that he would have jeopardized his career and his family for 
one night of intoxication, especially while on duty.  LCDR G. 
argues that the veteran's service record did not indicate 
problems with alcohol or heavy use of alcohol.  She reasons 
that he would not have had a high tolerance for alcohol and 
would have been incoherent at 0.21 blood alcohol content.  
However, his actions did not show that level of incoherence.  
He outmaneuvered another individual, strapped his seatbelt 
on, and drove the speed limit without weaving.  These 
actions, she contends, show a man who was in control of his 
motor skills, was reasonable, responsible, and not willfully 
drunk.  

Despite his many years of good service, the record shows that 
the veteran was drinking to excess on the day of the accident 
and that this was a matter of concern to other chief petty 
officers in his party at the CPO Club.  LCDR G. makes much of 
the fact that chief petty officer is a rank of particular 
significance in the Navy that is unknown to the other 
services.  This in turn tends to confirm what the evidence 
shows - that his fellow chiefs tried to look out for the 
veteran and arrange for him to be taken home.  This would not 
have occurred unless he was perceived to be intoxicated and 
not capable of driving.  Moreover, the record not only shows 
that he drove the wrong way on a divided highway but that he 
drove past his ship out into the open country of Suffolk, 
Virginia.  This fact tends to confirm what the investigating 
officer found - that the veteran suffered from spatial 
disorientation due to alcoholic intoxication.  This was not 
merely a matter of making a wrong turn onto the wrong lane of 
an unlighted highway.  The veteran apparently would have had 
to have missed clearly marked "Wrong Way" signs and passed 
breaks in the road where he could have turned around in order 
to accept the theory that he was simply unwittingly going the 
wrong way on an unlighted highway.  

LCDR G. states that the facts of the accident itself vitiate 
the argument for willful misconduct.  She notes that the 
veteran was involved in a head-on collision on a road where 
there were two other lanes that the other vehicle could have 
moved into to avoid the accident.  The veteran was not 
speeding or driving erratically, and the other vehicle 
likewise was not moving at high speed.  It is thus argued 
that the other driver had the last clear chance to avoid the 
accident and failed to do so and that her negligence was the 
proximate cause of the accident and resulting death.  She 
notes that the police report indicates that charges were 
pending and that they could only have been pending against 
the other driver because the veteran was dead at the scene.  

It is just as reasonable to assume that there were no skid 
marks because the other driver had no chance to avoid the 
accident.  The Navy investigation indicated that the 
veteran's vision was not obscured, while the other driver's 
vision was obscured by other moving vehicles.  This in turn 
suggests that she could have simply been changing lanes and 
collided head-on with a vehicle she did not see and had no 
chance to avoid.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (Board 
has fact-finding authority to assess the quality of the 
evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  The fact that the Police Accident Report 
reflects that charges were pending was almost certainly, in 
the context of this case, a routine administrative entry 
suggesting that any possible charges had yet to be 
determined.  As a simple matter of common sense, it is highly 
unlikely that the other driver would have been ticketed for 
driving at the speed limit in the right direction on her side 
of a divided highway.  

Evidence submitted at the May 2001 Board hearing suggests 
that urine that sits at room temperature for any length of 
time will change considerably, that most urine elements 
deteriorate at room temperature within an hour, and that a 
refrigerated specimen will retain its integrity only up to 
four hours.  Red blood cells also tend to disintegrate after 
only a short time at room temperature.  

At the hearing, the appellant submitted evidence dated in 
December 2000 that also suggested that at least one service 
laboratory that performs blood alcohol tests would reject a 
urine sample that contained blood because it would increase 
the alcohol level of the urine and that the problem of a 
rapid increase in ethanol in an unrefrigerated sample of 
blood would apply equally to an unrefrigerated sample of 
urine containing blood.  It was also reported that a 
technician for the Virginia Division of Forensic Sciences 
toxicology laboratory said that the presence of blood in 
urine would not alter their procedures in any way and that 
the sample would still be tested.  It was reported that blood 
alcohol and urine alcohol tests use the same equipment and 
procedure.  (It was therefore felt that, theoretically, the 
same mechanism that invalidated the blood test would create 
the same problem in the urine test.)  

The VA pathologist noted that the blood alcohol content was 
lower than urine alcohol content, a finding, he said, that 
was inconsistent with post-mortem production of ethanol.  
Even if one concedes that the presence of blood in the urine 
meant a higher than normal ethanol content in the urine as a 
consequence of the disintegration of the red blood cells at 
room temperature, the fact remains that the urine alcohol 
content was still very high.  It is significant that the VA 
pathologist noted that the levels present in this case are 
atypical for post-mortem production.  The pathologist stated 
that the highest reported post-mortem levels from artifactual 
production are generally only 0.10, with occasional values in 
the range of 0.15-0.20.  He stated that this, along with the 
high urine alcohol level, made it virtually impossible that 
post-mortem production could explain these results.  

It is asserted that the problem of a rapid increase in 
ethanol in an unrefrigerated sample of blood would apply 
equally to an unrefrigerated sample of urine containing 
blood.  However, the blood and urine alcohol levels would 
still have exceeded 0.10 percent.  Since it seems from the 
record that the blood in the urine had disintegrated by the 
time the specimen reached the laboratory, it is reasonably 
inferable that the urine was not so contaminated as to have 
completely nullified the pertinent findings, especially in 
light of the VA pathologist's conclusion following a review 
of the medical literature that the urine alcohol level is 
considered to be highly stable after death and is not subject 
to the postmortem change affecting blood samples.  

The VA pathologist further noted that in his opinion, the 
facts discovered by the Navy investigation, the report of the 
accident, and the blood and urine alcohol levels are all 
consistent with a high blood and urine alcohol level as seen 
in this case.  The pathologist did not see any scientific 
evidence to support the claims that these results were 
erroneous based on delay in specimen collection, storage or 
analysis.  

This is significant, for even without the blood and urine 
samples, a strong case can be made from the other evidence of 
record that the accident resulted from the veteran's willful 
misconduct due to acute alcoholic intoxication.  The witness 
statements, taken as a whole, tend to show that the veteran 
was quite intoxicated from consuming alcohol shortly before 
the accident and that his actions at that time were 
consistent with those of someone in an intoxicated state.  

It is maintained that although the veteran was described by 
witnesses as gregarious and exhibiting abnormal behavior, he 
was not seen weaving, stumbling or staggering.  It is 
contended that the witness statements vary drastically as to 
the veteran's demeanor and disagree as to his alcohol 
consumption for the evening in question.  It is maintained 
that some of the witnesses state that he was drinking only 
water; others state that it was watered-down scotch and 
water; while another witness alleged that he was drinking 
large amounts of scotch and water.  It is asserted that the 
witness statements are contradictory and therefore 
unreliable.  

It is further contended that the supposedly highly 
intoxicated veteran eluded "a relatively sober shipmate," 
buckled his seatbelt and shoulder harness, and drove in a 
straight, steady line down the road to return to his ship.  
He was neither speeding nor driving erratically.  He was 
simply driving down the wrong side of the road.  It is noted 
that even the person who called the police to report that the 
veteran's vehicle was driving the wrong way down the highway 
stated that he was driving well and not weaving; he was 
simply on the wrong side of the median.  It is noted, 
however, that the road was dark and unlighted, "making it 
possible, even likely, that [the veteran] did not realize 
that he was driving on the wrong side of the road."  

LCDR G. argues that all of the witnesses indicate that the 
veteran was drinking what looked like soda at the softball 
game and clear liquid at the bar.  She points out that the 
veteran was in uniform and on duty, making it less likely 
that he would have been drinking heavily.  She says that the 
appellant had indicated to her that his drink of choice was 
beer, which is not a clear liquid.  The witness statements 
did not indicate what everyone else at the table was drinking 
or their condition or consumption at the time.  

However, the witness statements are highly illuminating, for 
they show a compelling picture of an individual whose 
judgment was distorted by the intoxicating effects of 
alcohol.  Although it is asserted that the witnesses are 
unreliable regarding the veteran's drinking on the day of the 
accident, the evidence suggests that what is described as 
inconsistent statements were in fact snapshots of the veteran 
at different points in the evening from different 
perspectives.  The witness statements agree that the veteran 
was unusually boisterous during the softball game and that he 
continued in a similar mode at the CPO Club.  The evidence 
indicates that at the CPO Club, the veteran was drinking in a 
group of some 20 people that required that tables be strung 
together.  Witnesses agreed that the veteran was drinking at 
the game but could not determine what he was drinking.  One 
witness, a chief warrant officer, said that although he 
assumed that the veteran was drinking soda from a mug while 
at the game, he later heard that the veteran had been seen in 
the Package Store by another chief petty officer purchasing 
liquor.  This is consistent with the statement of the chief 
petty officer designated to drive the veteran home, who said 
that when he arrived at the CPO Club, the veteran was 
drinking scotch and water, while he drank beer.  He stated:  
"[The veteran] told me he'd been drinking [v]odka at the 
ball field."  This is consistent with the evidence of one of 
the chief petty officers who went to the CPO Club following 
the game; he said that the veteran "showed up and was 
looking pretty intoxicated.  The waitress had even brought 
him a glass of water."  This is also consistent with the 
evidence of the chief warrant officer (CWO-3), who noted that 
the veteran was very loud and happy and seemed to be having a 
good time at the ballgame and that the veteran "seemed to 
get louder as the game went on."  The chief warrant officer 
said that he saw the veteran "drink at least 5 rounds" 
while at the CPO Club and stated that he had never seen the 
veteran like this before:  "He was part[y]ing Big time."  A 
lieutenant commander reported that while at the CPO Club, the 
veteran "appeared to be drinking scotch & water."  The 
chief petty officer designated to drive the veteran home said 
that the veteran "was drunk and talking a lot of garbage and 
messing with everyone in a fun way.  He sat most of the time 
with me [and two other chief petty officers]."  

A Navy commander (0-5) stated that he was invited to join a 
group of players who were going to the CPO Club, where he 
joined several tables (groups) of personnel from the USS 
KEARSARGE (LHD-3) that included the veteran.  He introduced 
himself to the veteran, who was in uniform.  Although he did 
not observe the veteran drinking, he recalled that when he 
was talking to him, "he had the appearance of one who was 
intoxicated."  He also noted that a waitress brought the 
veteran "a mixed drink that had the distinct appearance of 
being watered down."  He did not see the veteran drink this 
drink.  At least two witnesses saw the veteran order or have 
delivered glasses of water.  One of the chiefs stated that he 
saw the veteran consume two mixed drinks at the CPO Club in 
the span of about two and a half hours.  He said that he was 
uncertain as to what kind of drink it was but that it was 
mixed with water "because at one point someone ordered him 
just a glass of water as a joke."  

The fact that the veteran was drinking glasses of water and 
watered-down mixed drinks in fact suggests that he was 
probably intoxicated when he reached the CPO Club and that he 
was trying to taper off his drinking or at least dilute its 
intoxicating effects.  However, the witnesses seated closest 
to him during the evening told him to catch a ride home with 
a chief who lived in the general area where the veteran lived 
and not to return to the ship, as he persisted in wanting to 
do.  Several chiefs agreed that the veteran needed to be 
driven home and that it was not a good idea to return to the 
ship because he had been drinking.  One witness said that the 
veteran eventually agreed to leave with the chief designated 
to drive him home.  But that chief stated that when he and 
the veteran left the CPO Club, the veteran ran from him.  He 
said that he yelled a few times but that the veteran would 
not go with him.  The chief stated that the veteran was with 
a group that went to the CPO Club from the game, while he 
drove himself to the Club, and that he did not think that the 
veteran had a car at the CPO Club.  

Although it is probable that all of the witnesses were 
drinking, the points of concurrence among the witness 
statements, the way they create a mosaic of evidence, 
strongly suggests that the veteran was highly intoxicated 
from alcohol when he left the CPO Club on September [redacted], 1994.  
His persistence in wanting to return to his ship (rather than 
take a ride to his home in Virginia Beach), his unusual 
boisterousness, and his later sense of omnipotence in jumping 
in his vehicle and heading for his ship all suggest behavior 
consistent with acute alcoholic intoxication.  LCDR G. claims 
that the main witness regarding his drinking was charged with 
the responsibility for seeing the veteran home and failed in 
his duty, but this concedes the fact that the veteran was in 
no condition to drive.  Guilt, it is asserted, could have 
influenced "the anger in his statement and in his 
recollection," but the Board perceives no guilt or anger in 
his statement.  It will be recalled that the chief designated 
to drive the veteran home did not think that the veteran had 
a car at the CPO Club.  Even if some degree of guilt or 
remorse influenced his recollection, his statement is 
consistent with other evidence of record, such as the chief 
warrant officer's statement that "[e]veryone was concerned 
about him [the veteran] driving."  The chief designated to 
drive the veteran home said to the warrant officer:  "Don't 
worry WO I got him."  

Moreover, the evidence that suggests that the veteran was 
drinking alcohol before he got to the CPO Club and drinking 
in some degree after he arrived there also suggests why his 
blood alcohol level was so high when the accident occurred.  
Although he might not have been consuming large amounts of 
alcohol in a relatively short span of time at the CPO Club, 
he had been drinking alcohol throughout the softball game and 
later during his time at the CPO Club shortly before the 
fatal accident.  Spaced out over a several-hour period, the 
veteran's ability to retain a degree of coherence and motor 
skills sufficient to drive in a steady manner despite his 
drinking becomes more explicable.  Yet it remains the case 
that the only truly persuasive explanation for the fatal 
motor vehicle accident is that the veteran was confused from 
the effects of acute alcoholic intoxication causing him to go 
the wrong way on a divided highway and collide with another 
vehicle causing his death.  

Finally, it bears emphasis that the allegations made by the 
appellant and her representative might bear fruit if this 
were a criminal case where the burden of proof were beyond a 
reasonable doubt, but that is not the standard here.  If 
willful misconduct is demonstrated by a preponderance of the 
evidence, that is sufficient to rebut the presumption that 
the death occurred in the line of duty.  Daniels v. Brown, 9 
Vet. App. at 351; Smith v. Derwinski, 2 Vet. App. at 244.  As 
the Board so finds, it follows that the veteran's fatal 
injuries were not sustained in the line of duty and that, 
accordingly, the appeal must be denied.  

In so deciding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective November 9, 2000, 
and the implementing regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  Among other things, the law 
and regulations eliminate the concept of a well-grounded 
claim, redefine the obligations of VA with respect to the 
duty to assist, and supersede the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00 (all of 
the Act's provisions apply to claims filed before the 
effective date of the Act but not final as of that date); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant and her representative were 
notified in the May 1996 statement of the case and in the 
February 2000 supplemental statement of the case of the 
applicable provisions of law, the evidence relied on by the 
RO, and of the reasoning underlying the RO's decision in this 
case.  Moreover, the appellant has been accorded two hearings 
before the Board in order to press her claims regarding the 
circumstances of the fatal accident.  She has submitted 
substantial documentary evidence regarding the salient facts 
of this case, and arguments on her behalf have been 
extensively elaborated.  

The fundamental dispute is over the reliability of the blood 
alcohol test and the possible effects of the interaction of a 
prescription drug with alcohol.  Further development of the 
claim could only seek further expert opinion regarding these 
factors, but such opinions would only be as reliable as the 
underlying facts on which the opinions would be based.  The 
assertion that the veteran's blood sample was tainted rests 
on the assumption that the container in which it was 
submitted did not contain a preservative nearly two decades 
after it was generally known that such preservatives are 
needed to preserve the blood samples for reliable testing.  
It is not shown that no such preservative was used, only that 
a number of years later, it could not be remembered whether 
it was.  The "violent" interaction of the prescription drug 
with alcohol assumes that the veteran was taking the drug on 
the date of the accident or that the medication lingered so 
long in his system that it could have so interacted on the 
night of the accident.  It assumes that there was a 
"violent" reaction in this case and also assumes that it 
was this "violent" interaction that resulted in the spatial 
disorientation that manifestly caused the fatal accident.  
The appellant also offered statistics suggesting that the 
prescription drug alone could have caused the 0.21 percent 
blood alcohol level, when there is plenty of evidence that 
the veteran was in fact drinking excessively on the night of 
the accident.  All of these assertions are built on 
speculation regarding the underlying facts and speculation 
that the prescription could have had an untoward side effect 
in this case.  Further expert opinion favorable to the 
appellant would almost certainly have to be based on such 
speculation.  As the precedent cited above shows, however, 
speculation may not serve as the basis for a grant of VA 
compensation benefits.  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

As the veteran's fatal injuries sustained on September [redacted], 
1994, were not incurred in the line of duty, the appeal is 
denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

